Title: From Benjamin Franklin to Pierre Landais, 16 February 1779 [i.e., 17]
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passy febry. 16 [i.e., 17] 1779
I duly receiv’d your favor of the 7th inst. I made an immediate Application to the Ministry here for Advice relative to the Conspirators, and I postpon’d writing to you till I should receive it. I suppose the Newness of the Case has occasion’d some Delay; But I will not any longer omit answering your Letter as far as I can. I am told it is a standing Rule that no foreign Ships are admitted into the Harbour of Brest, But if you can refit your Ship in the Road, it will be allowed. The Agent has already wrote to me that you have applied to him & that he has order’d for you such Supplies as you may immediately want, but waits my Order for any considerable Repairs. As your Ship is new, I imagine She cannot want much; but I wish you had sent me an estimate of the Expence; the Demands for Money being very numerous here & the supplies very scanty. The Navy Board have not mention’d a Syllable to me of any Promise they had made of Advances here to your Officers or Seamen. I hope your Prizes will afford something for such Purposes. I shall by this Post, direct the Agent to furnish you with what is absolutely necessary for your Outfit; But I must desire you to be very moderate in your Demands. If you cannot otherwise be furnish’d with Men, I will endeavour to obtain the Number you may want from the Minister of the Marine, I purpose going to Versailles to morrow, & I hope I shall afterwards be able to answer you fully with Respect to the tryal of your Conspirators.
I have the Honour to be &c

P.S. Please to present my Compliments to your Officers & acquaint them that I will consider the Application they make and do what I can for them.
  Honble. Capt. Landais
  (NB. dated by error the 16 sent 17)

